                Case 18-11736-BLS     Doc 917     Filed 09/30/20    Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                       )   Chapter 7
                                              )
 Heritage Home Group LLC, et al.,             )   Case No. 18-11736 (KG)
                                              )
                       Debtors.               )   (Jointly Administered)
                                              )

                           NOTICE OF CHANGE OF ADDRESS

          PLEASE TAKE NOTICE that SULLIVAN ∙ HAZELTINE ∙ ALLINSON           LLC,   counsel to DH

JAX, LLC (“DH JAX”), has relocated its Wilmington, Delaware office and requests that copies of

all pleadings and other papers filed in the above-captioned matter, as well as notices given or

required to be given to DH JAX be given and served upon the undersigned counsel at the address

listed below:

                                 William D. Sullivan, Esq.
                                 William A. Hazeltine, Esq.
                                 Elihu E. Allinson, III, Esq.
                           SULLIVAN ∙ HAZELTINE ∙ ALLINSON LLC
                             919 North Market Street, Suite 420
                                  Wilmington, DE 19801

Date: September 30, 2020
      Wilmington, DE                       SULLIVAN ∙ HAZELTINE ∙ ALLINSON LLC

                                           /s/ E.E. Allinson III
                                           William D. Sullivan (No. 2820)
                                           William A. Hazeltine (No. 3294)
                                           Elihu E. Allinson, III (No. 3476)
                                           919 North Market Street, Suite 420
                                           Wilmington, DE 19801
                                           Tel: (302) 428-8191
                                           Fax: (302) 428-8195
                                           Email: bsullivan@sha-llc.com
                                                   whazeltine@sha-llc.com
                                                   zallinson@sha-llc.com


                                           Attorneys for DH JAX, LLC
